Exhibit 10.3

INCREMENTAL JOINDER AGREEMENT

Effective Date: February 20, 2018

Reference is made to the Credit Agreement dated as of July 1, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Green Plains Operating Company LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
All of the defined terms in the Credit Agreement are incorporated herein by
reference.

1. Incremental Commitments. Pursuant to Section 2.16 of the Credit Agreement,
the Borrower has notified the Administrative Agent of its intent to institute
Incremental Commitments in an aggregate principal amount of $40,000,000.
Effective as of the Effective Date set forth above, each Lender listed on the
signature pages hereto hereby agrees to provide an Incremental Commitment in the
amount set forth below such Lender’s name on its respective signature page.

2. Conditions Precedent. This Incremental Joinder Agreement shall be effective
on the Effective Date upon:

(a) receipt by the Administrative Agent of copies of this Incremental Joinder
Agreement duly executed by the Borrower, the Administrative Agent, and each
Lender making or providing such Incremental Commitment;

(b) payment by the Borrower of any fees required to be paid on or before the
Effective Date; and

(c) payment by the Borrower of all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent in connection with this
Incremental Joinder Agreement (directly to such counsel if requested by the
Administrative Agent).

3. Representations and Warranties of the Loan Parties. (a) The representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection therewith, are true and correct in all material
respects; and (b) no Default has occurred and is continuing or will exist
immediately after giving effect to this Incremental Joinder Agreement.

 

1



--------------------------------------------------------------------------------

4. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Incremental Joinder Agreement.

(b) This Incremental Joinder Agreement has been duly executed and delivered by
the Borrower and constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and to general principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower of this Incremental Joinder Agreement.

(d) The execution and delivery of this Incremental Joinder Agreement does not
(i) contravene the terms of its Organization Documents or (ii) violate any Law.

5. Counterparts. This Incremental Joinder Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Incremental Joinder Agreement by
facsimile or other secure electronic format (.pdf) shall be effective as an
original.

6. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7. Successors and Assigns. This Incremental Joinder Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

8. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Incremental Joinder Agreement.

9. Severability. If any provision of this Incremental Joinder Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Incremental Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

[signature pages follow]

 

 

2



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Incremental Joinder
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:   GREEN PLAINS OPERATING COMPANY LLC,   a Delaware limited liability
company  

By: /s/ Phil Boggs                                                         

  Name: Phil Boggs   Title: Vice President, Finance and Treasurer

 

INCREMENTAL JOINDER AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC



--------------------------------------------------------------------------------

ADMINISTRATIVE         BANK OF AMERICA, N.A., AGENT:         as Administrative
Agent    

By:  /s/ Linda Lov                                                   

    Name: Linda Lov     Title: Assistant Vice President

 

INCREMENTAL JOINDER AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,        as a Lender       

By: /s/ Alok Jain                                                       

       Name: Alok Jain        Title: Senior Vice President        Incremental
Commitment: $5,000,000   

 

INCREMENTAL JOINDER AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender
By: /s/ Kristan Spivey                                                  Name:
Kristan Spivey Title: Authorized Signatory Incremental Commitment: $25,000,000

 

INCREMENTAL JOINDER AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By: /s/ Shai Bandner                                                      Name:
Shai Bandner Title: Director and Chris Chapman, Director By: /s/
Chris Chapman                                                  Name: Chris
Chapman Title: Director Incremental Commitment: $10,000,000

 

INCREMENTAL JOINDER AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC